DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 2-10 and 12-13 with species election of SEQ ID NO:14 and SEQ ID NO:15 in the reply filed on March 8, 2021 is acknowledged.

Status of Claims
Claims 2-21 are pending in the instant application. Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Accordingly, claims 2-13 are under examination on the merits in the instant case.

Specification
The disclosure (see paragraph 00125) is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Priority
15/507,308, filed on February 28, 2017.
It is noted that the foreign priority document does not provide adequate written description support for the instantly claimed combination composition. See the detailed explanation in the §112(a) rejection below, which is fully incorporated by reference herein.
Accordingly, claims 2-13 are not entitled to an earlier filing date thus the instant filing date of July 16, 2020 will be the effective filing date for claims 2-13.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

The instant specification at best prophetically contemplates a combination of two or three siRNA/shRNA molecules targeted to the start position 136, position 143, and position 205. See paragraphs 0019, 0023, and 00131.The instant specification also describes a specific combination of two siRNA/shRNA molecules targeted to PromA and 143. See Figures 7A-7B. 
There is no disclosure pertaining to the instantly claimed combination composition comprising a “PromA”-targeting siRNA/shRNA and a position 136-targeting siRNA/shRNA as now claimed.
Note that the written description requirement inquiry is “not a question of whether one skilled in the art might be able to construct the patentee’s device from the teachings of the disclosure….Rather, it is a question whether the application necessarily discloses that particular device.” (original emphasis). Martin v. Mayer, 823 F.2d 500, 504, 3 USPQ2d 1333, 1337 (Fed. Cir. 1987). 
“One shows that one is “in possession’’ of the invention by describing the invention, with all its claim limitations, not that which makes it obvious.” (original emphasis). Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 41 USPQ2d 1961 (Fed. Cir. 1997). 
In view of the foregoing, the instantly claimed combination composition is not adequately supported by the specification as originally filed thus the instant claims introduce new matter that is not supported by the specification as originally filed. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ahlenstiel et al. (Molecular Therapy – Nucleic Acids, 2015, 4, e261) in view of Capodici et al. (The Journal of Immunology, 2002, 169:5196-5201), Yamagishi et al. (Microbes and Infection, 2009, 11:500-508), and McSwiggen et al. (US 2005/0191618 A1).
Note the priority benefit denial above.
Ahlenstiel teaches that one of ordinary skill in the art can screen siRNA molecules targeted to various regions of the HIV-1 promoter and identify those that inhibit HIV-1 expression/infection by demonstrating screening a “Panel of siRNAs designed to target the HIV-1 5’LTR”. See Figure 1a-1c. 

Ahlenstiel teaches that “si143” is targeted to 5’-GCTAGTACCAGTTGAGCCA in BaL HIV-1 strain and that “siPromA” (start position 350) is targeted to 5’-GGGACTTTCCGCTGGGGACTT in BaL HIV-1 strain and NL4.3 strain. See Figures 1a and 2d. 
Ahlenstiel teaches that the target sequence may differ by one nucleotide between two different HIV-1 strains such as NL4.3, BaL, and SF162. See Figures 1b and 2d-2e. 
Ahlenstiel teaches nucleotide position “135” as the start position of a target site within the 5’ LTR of HIV-1. See Figure 9. 
It is noted that the 21-mer sequence having position “135” as the start position is 5’-TGCTACAAGCTAGTACCAGTT in the NL4.3 strain sequence, wherein the underlined “A” differs from “T” in the corresponding base position of SEQ ID NO:10 claimed in the instant case. See Figure 1b. 
Ahlenstiel does not teach making a combination of “siPromA/si143” or “shPromA/143”, further comprising an siRNA/shRNA targeted to the start site of position “135”. 
Capodici teaches that a combination of two anti-HIV-1 siRNA molecules, “at one-half the concentration of each gave greater inhibition of viral replication” in cells “infected with HIV-1 Ba-L virus” than each siRNA molecule alone, thereby “suggesting synergistic effect of targeting multiple sites.” See pages 5197 and 5199.
Capodici teaches that one of the anti-HIV-1 siRNA molecules has the sequence of 5’-GAUGGUGCUUCAAGCUAGUAC, wherein this sense strand sequence “allowed a G to be present as the first nucleotide downstream from the T7 promoter”, thereby “ensuring efficient 
Yamagishi teaches that a vector encoding an shRNA targeted to 5’-GGGACTTTCCGCTGGGGACTT is useful as an anti-HIV1 pharmaceutical composition as it “induces TGS of viral gene expression” and provides a TGS that is “profound, prolonged, lasting for at least 1 year”. See page 505. See also the nucleotide sequence of the shRNA-encoding sequence disclosed in Figure 1B as copied below:

    PNG
    media_image1.png
    190
    539
    media_image1.png
    Greyscale

Yamagishi discloses that the first base of all of the shRNA sense strand sequences used in the study is “G”, which is operably linked to a U6 promoter. See page 501. 
Yamagishi teaches that “siRNAs or shRNAs targeting the promoter region of HIV-1 may provide the basis for an alternative therapeutic modality for HIV infection”. See page 505.
McSwiggen teaches making a combination composition of siRNA/shRNA molecules targeted to a specific gene of HIV-1 for inhibiting HIV infection, wherein the specific gene includes LTR, wherein the composition is complexed with delivery systems such as “multiple emulsions, microemulsions, liposomes”, wherein a pharmaceutical composition containing the siRNA/shRNA molecules can be in a form of “emulsion” or “encapsulation in liposomes”. See paragraphs 0013-0015, 0350-0354, and 0366.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further include an siRNA/shRNA targeted to the start position of 135 or 136 of the 5’-LTR of HIV-1 strain BaL into Ahlenstiel’s combination composition comprising GCUUCAAGCUAGUAC as the sense strand inhibited HIV-1 BaL strain alone or in combination with another siRNA molecule, wherein the underlined 15-mer sequence corresponds to the first 15-mer of the sense strand sequence of SEQ ID NO:14 claimed in the instant case. One of ordinary skill in the art would have been motivated to express siRNA/shRNA from a promoter-linked vector for “prolonged” and effective HIV-1 inhibition as evidenced by the teachings of Capodici and Yamagishi, wherein the promoter-mediated transcription is initiated at a “G” base thus “G” is selected as the first base of the sense strand when operably linking to a promoter as evidenced by the teachings of Capodici and Yamagishi. As such, one of ordinary skill in the art would have selected the “G” base at position 136 instead of the “T” base at position 135 so as to efficiently transcribe the siRNA/shRNA molecule in HIV-1 BaL strain-infected cells. Hence, one of ordinary skill in the art would have had a reasonable expectation of success in arriving at a combination composition comprising an siRNA comprising SEQ ID NO:14 and SEQ ID NO:15 (or shRNA comprising SEQ ID NO:16 using the loop sequence of Yamagishi), an siRNA/shRNA targeted to SEQ ID NO:36 (the same sequence 
In view of the foregoing, claims 2-13 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-17 of copending Application No. 17/075,802 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated and encompassed by the ‘802 claims drawn to a combination composition comprising the same siRNA/shRNA sequences claimed in the instant claims. Note that the instant claims do not exclude the additional elements recited in the ‘802 claims as evidenced by the open-ended “comprising” language in the instant claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635